                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 JAMES DANIEL VINSON,

          Plaintiff,                                                ORDER
    v.
                                                            Case No. 18-cv-389-wmc
 LA CROSSE COUNTY JAIL,

          Defendant.


         Pro se plaintiff James Vinson brings this action under 42 U.S.C. § 1983 against the

La Crosse County Jail. Vinson claims that the jail violated his constitutional and state law

rights when he was an inmate there.        On June 1, 2021, the court entered an order

explaining that Vinson had failed to identify a proper defendant and that his allegations

failed to satisfy the pleading requirements of Federal Rule of Civil Procedure 8. (Dkt.

#25.) The court dismissed Vinson’s complaint without prejudice, giving Vinson until June

21, 2021, to submit an amended complaint that addressed the deficiencies the court

identified in that order. The court warned Vinson that if he failed to amend his complaint

by that deadline, this case would be dismissed with prejudice for failure to prosecute. That

deadline has passed, and Vinson has neither filed an amended complaint nor contacted the

court seeking an extension of the deadline. Accordingly, the court is now dismissing this

case for Vinson’s failure to prosecute. See James v. McDonald’s Corp., 417 F.3d 672, 681

(7th Cir. 2005) (district court has inherent authority to dismiss a lawsuit sua sponte for

failure to prosecute).
                                   ORDER

IT IS ORDERED that:

1. Plaintiff James Vinson’s complaint is DISMISSED for failure to prosecute, see
   Fed. R. Civ. P. 41(b).

2. The clerk of court is directed to close this case.

Entered this 9th day of July, 2021.

                                    BY THE COURT:

                                    /s/
                                    ________________________________________
                                    WILLIAM M. CONLEY
                                    District Judge




                                       2
